Case 2:11-cV-03398-R-RZ Document 279 Filed 10/29/18 Page 1 of 1 Page |D #:4919

Benjamin S. Akiey (SBN 273506)
PRYOR CASHMAN LLP

|801 Century Park E 24th Fl

Los Angeles, CA 90067
310-633-6641

 

UNlTED STATES DISTRICT COUR'I`
CENTRAL DISTRICT OF CALIFORNIA

 

LARGE AUD]ENCE DISPLAY SYSTEMS, CASE NUMBER

LLC’ 1 i-Cv-339s-R

 

PLAINTIFF(S)

 

V.

TENNMAN PRODUCTIONS’ LLC’ el “'" AFFII)AVIT AND REQUEST FoR lssUANCE

 

 

 

 

 

 

 

OF WRIT OF EXECUTION
DEFENDANT(S).
State of Caiit`ornia, County of LOS A“!§ele$
l:l State of , County of
l1 Benjamin S. Akiey hereby state under penalty of perjury that,

l. Judgment for $ 759,523-36 was entered on ~l\m€ 91 2017 on the docket of the above-entitled action in the
U. S. District Court, Central District of California in favor ot` D€f€fldam$
as Judgrnent Creditor, and against Plaimiff as Judgment Debtor.

 

If this is a chistered Judgment from another Court or District, include the following information.* Said
Judgrnent was registered herein under Title 28, U.S. Code, Section 1963, being a Judgment which was obtained
in Civil Case Number in the Unitcd States District Court for the

District ot` and which has become FlNAL.

2. l am the Juclgment Creditor, or the attorney for said Judgmcnt Creditor, and request issuance of a Writ of
Execution on the Judgment.

 

3. ACCRUED since the entry of judgment in the Cemml District of CHlii`Omi=l
are the following sums:
$ 105,501-63 accrued interest1 computed at 10 % (See no!e.)
$ accrued costs
Crcdit must be given for payments and partial satisfaction in the amount of $ 0 which is to be credited

against the total accrued costs and accrued intercst, with any excess credited against the judgment as entered.

l declare under penalty of perjury that the foregoing is true and correct Executed at L°S A"Beles
State of CA _ this 29 date Of October _4 A/Z'GlS

/

/Gture \"_Z/
*Note: .]udgments registered under 28 U.S.C. §1963 be r the rate ofintcrcst of the district of origin and

calculated as of the date of entry in that district.
Cv~24 (06/01) AFFlnAvlT ANI) REQUEST FoR lssUANCE or leT or ExECUTIoN

